THIRD AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT

THIS THIRD AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT (this “Amendment and
Waiver”) is dated as of March 10, 2008 and is entered into by and among Buffets,
Inc., a Minnesota corporation, as Borrower (the “Borrower”); Buffets Holdings,
Inc., a Delaware corporation (“Holdings”) and the Subsidiaries of Borrower and
Holdings, as Guarantors (together with the Borrower and Holdings, the “Loan
Parties”); the financial institutions party hereto as Lenders (collectively, the
“Lenders”); and Credit Suisse, individually as a Lender, as Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent”) and as Collateral
Agent for the Lenders.

RECITALS

 

WHEREAS, Borrower, Holdings, the Administrative Agent and the Lenders are
parties to the Credit Agreement dated as of November 1, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which, among other things, the Lenders agreed, subject
to the terms and conditions set forth in the Credit Agreement, to make certain
loans and other financial accommodations to the Loan Parties;

WHEREAS, capitalized terms used herein, including in the preamble and recitals
hereto, and not otherwise defined herein or otherwise amended hereby shall have
the meanings ascribed thereto in the Credit Agreement;

WHEREAS, the Loan Parties have requested that the Lenders agree to amend and
waive certain provisions of the Credit Agreement as provided for herein;

WHEREAS, the Loan Parties have requested that the Lenders separately agree to
amend certain additional provisions of the Credit Agreement as set forth in
Section II hereof; and

WHEREAS, subject to certain conditions provided for herein, the undersigned
Lenders are willing to effect such amendments and waiver on the terms and
subject to the conditions of this Amendment and Waiver.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION I.

Amendments

 

1.1

Amendments to the Table of Contents.

The Table of Contents is hereby amended by inserting the words “Exhibit I –
Pre-Petition PF Letters of Credit” below the words “Exhibit H – Form of Solvency
Certificate”.

 

 

 


--------------------------------------------------------------------------------



 

 

 

1.2

Addition of Exhibit I to the Credit Agreement.

Exhibit I is hereby added to the Credit Agreement to read as set forth in
Exhibit 1 attached to this Amendment and Waiver.

 

1.3

Amendments to Section 1.01: Definitions.

A.          Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

“Bankruptcy Code” shall mean title 11 of the United States Code, 11 U.S.C. §§
101 et seq., as amended.

“DIP Credit Agreement” shall mean that certain $285,000,000 Secured
Super-Priority Debtor in Possession Credit Agreement dated as of January 22,
2008, among the Borrower, Holdings, the Lenders named therein, Credit Suisse, as
Administrative Agent and Collateral Agent, and Credit Suisse Securities (USA)
LLC, as Syndication Agent and Collateral Agent, as amended through February 21,
2008 but without giving effect to any subsequent amendment.

 

“Forbearance Agreement and Second Amendment” shall mean the Forbearance
Agreement and Second Amendment dated as of January 7, 2008, among the Borrower,
Holdings, the Lenders party thereto and Credit Suisse, as a Lender, as
Administrative Agent and as Collateral Agent.

 

 

“Petition Date” shall mean January 22, 2008.

 

“Post-Petition Termination Date” shall mean the earliest of (i) January 22, 2009
(provided that such date shall be automatically extended for six months if the
Administrative Agent notifies U.S. Bank in writing that the “Calendar Maturity”
as that term is defined in the DIP Credit Agreement has been extended by six
months), (ii) the effective date of confirmation of any plan of reorganization
in the Borrower’s chapter 11 case or (iii) the date on which the “New Money
Commitments” (as defined in the DIP Credit Agreement) are terminated or the “New
Money Loans” (as defined in the DIP Credit Agreement) become due and payable.

 

“Pre-Petition PF Letters of Credit” shall mean the Letters of Credit listed on
Exhibit I attached hereto.

 

“Rollover Loans” shall have the meaning assigned to such term in the DIP Credit
Agreement.

 

“Third Amendment” shall mean the Third Amendment and Limited Waiver to the
Credit Agreement, dated as of March 10, 2008.

“Third Amendment Effective Date” shall mean the date on which the Third
Amendment becomes effective in accordance with its terms.

 

 

2

 


--------------------------------------------------------------------------------



 

 

“Tranche 1 Rollover Loans” shall have the meaning assigned to such term in the
DIP Credit Agreement.

“Tranche 2 Rollover Loans” shall have the meaning assigned to such term in the
DIP Credit Agreement.

“Tranche 3 Rollover Loans” shall have the meaning assigned to such term in the
DIP Credit Agreement.

 

“U.S. Bank” shall mean U.S. Bank National Association, a national banking
association.

 

A. Section 1.01 of the Credit Agreement is hereby further amended by inserting
the words “the Forbearance Agreement and Second Amendment, the Third Amendment,”
immediately after the words “the Amendment Agreement,” in the definition of
“Loan Documents”.          

 

1.4

Amendment to Section 2.05: Fees.

Section 2.05 of the Credit Agreement is hereby amended by deleting clause (iv)
of paragraph (c) in its entirety and replacing it with the following:

(iv) to the Issuing Bank with respect to each Letter of Credit, the standard
fronting, issuance, negotiation, amendment and drawing fees specified from time
to time by the Issuing Bank, which in the case of U.S. Bank shall include a
fronting fee equal to: (x) prior to the Petition Date, 0.125% per annum of the
aggregate face amount of the Letters of Credit issued by U.S. Bank, payable in
arrears on each January 15th, April 15th, July 15th and October 15th prior to
the Petition Date; and (y) after the Petition Date, 0.50% per annum of the
aggregate face amount of the Letters of Credit issued by U.S. Bank, payable (A)
for each Letter of Credit issued prior to the Petition Date, for the period from
January 15, 2008 through the stated maturity date of that Letter of Credit, on
or before (and as a condition precedent to) the first issuance or renewal of a
Letter of Credit after the Petition Date, and (B) for each letter of credit
issued or renewed after the Petition Date in advance on the date of issuance or
renewal (the “Issuing Bank Fees”).

 

1.5

Amendments to Section 2.23: Letters of Credit.

Section 2.23 of the Credit Agreement is hereby amended by:

(i) deleting “.” at the end of paragraph (h) thereof and adding the following
sentence at the end thereof:

; provided that all interest accruing on each L/C Disbursement after the
Petition Date from the date such L/C Disbursement is made until the date U.S.
Bank receives payment from the Credit-Linked Deposit Account for 100% of the
participations in such L/C Disbursement, together with all fees due in
connection with the draw creating such L/C Disbursement, shall be administrative
expenses.

 

 

3

 


--------------------------------------------------------------------------------



 

 

(ii) deleting paragraph (k) thereof in its entirety and replacing it with the
words “[Reserved]”.

 

(iii) inserting a new paragraph (m) immediately after paragraph (l), such
paragraph (m) to read in its entirety as follows:

 

(m) Post-Petition PF Letters of Credit. The Borrower and certain of its
Affiliates filed petitions for relief under the Bankruptcy Code on the Petition
Date. Such filings constitute Events of Default, and certain other Events of
Default have occurred and continue to exist. Prior to the Petition Date, U.S.
Bank had delivered a notice of resignation as Issuing Bank. Each of the PF
Lenders, the Administrative Agent, U.S. Bank and the Borrower hereby irrevocably
agrees as follows:

 

(i) The notice of resignation previously delivered by U.S. Bank is hereby
withdrawn and U.S. Bank shall serve as Issuing Bank with respect to the PF
Letters of Credit. Notwithstanding anything to the contrary elsewhere in this
Agreement, on and after the Third Amendment Effective Date, no additional
Issuing Bank shall be appointed, no additional PF Loans shall be made, no
amounts shall be withdrawn from the Credit-Linked Deposits or the Credit-Linked
Deposit Account and no amendment shall be made to this Section 2.23(m) without
the prior written consent of U.S. Bank, provided that in the case of any
withdrawal of a Credit Linked Deposit from the Credit Linked Deposit Account
that would not cause the balance thereof to be less than the then-current
aggregate PF L/C Exposure, such consent shall not be unreasonably withheld or
delayed.

 

(ii) U.S. Bank represents and warrants that Exhibit I is a complete list of all
PF Letters of Credit issued and outstanding as of the Third Amendment Effective
Date, and that U.S. Bank has not issued and will not issue any PF Letters of
Credit after the Third Amendment Effective Date except in compliance with this
Section 2.23(m).

 

(iii) The Administrative Agent represents and warrants that as of the Third
Amendment Effective Date, it holds an aggregate principal amount of
$52,887,015.13 of Credit-Linked Deposits in the Credit-Linked Deposit Account,
and that the Administrative Agent has not released and will not release any
Credit-Linked Deposits after the Third Amendment Effective Date except in
compliance with this Section 2.23(m).

 

(iv) Notwithstanding the Borrower’s filing for relief under the Bankruptcy Code,
the occurrence of any other Event of Default or the failure of the Borrower to
satisfy the condition precedent set forth in Section 4.01(b) of the Credit
Agreement, the Borrower may request, at any time on or before a date thirty (30)
days prior to the Post-Petition Termination Date, the issuance or renewal of,
and U.S. Bank shall issue or renew, Letters of Credit if and only if the
following conditions are satisfied:

 

 

4

 


--------------------------------------------------------------------------------



 

 

(1) the Letter of Credit is being issued to the same beneficiary to replace or
renew one of the Pre-Petition PF Letters of Credit;

 

(2) the stated amount of the Letter of Credit does not exceed the stated amount
of the Letter of Credit being replaced or renewed, and will not cause the
aggregate stated amount of all PF Letters of Credit outstanding to exceed the
aggregate stated amount of all Pre-Petition PF Letters of Credit as of the
Petition Date;

 

(3) the Letter of Credit will expire no later than at the close of business one
year after its date of issuance, provided that a Letter of Credit may, upon the
request of the Borrower, include a provision whereby such Letter of Credit shall
be renewed automatically for additional consecutive periods of 12 months or less
unless U.S. Bank notifies the beneficiary thereof within a period specified in
the Letter of Credit prior to the then-applicable expiration date of such Letter
of Credit that such Letter of Credit will not be renewed;

 

(4) U.S. Bank shall have obtained written confirmation (which may be in the form
of an e-mail or a telecopy) from the Administrative Agent that the
Administrative Agent holds Credit-Linked Deposits in an aggregate amount no less
than the aggregate PF L/C Exposure, after giving effect to the requested renewal
or issuance; and

 

(5)(A) if the Bankruptcy Court has not entered a final order approving this
Agreement in form and substance satisfactory to U.S. Bank, an interim order in
form and substance satisfactory to U.S. Bank shall be in full force and effect
and shall not have been stayed, reversed, vacated, subject to appeal, or
otherwise modified in a manner materially adverse to U.S. Bank, and (B) if the
Bankruptcy Court has entered such final order, such final order shall be in full
force and effect and shall not have been stayed, reversed, vacated, subject to
appeal, or otherwise modified in a manner materially adverse to U.S. Bank, and
(C) if the requested date of such issuance or amendment is on or after March 31,
2008, the Bankruptcy Court has entered the final order described in clause (B)
above.

 

All Letters of Credit issued in compliance with this clause 2.23(m)(iv) shall be
conclusively deemed to be PF Letters of Credit for all purposes under this
Agreement, except that to the extent the provisions of this Section 2.23(m)
conflict with any other provision of this Agreement that would otherwise apply
to PF Letters of Credit, the provisions of this Section 2.23(m) shall govern.

 

(v) Each of the Administrative Agent and each PF Lender reaffirms that, if the
Borrower does not reimburse U.S. Bank for any draw under any PF Letter of
Credit, including but not limited to any PF Letter of Credit issued after the
Petition Date, the Administrative Agent shall, as provided in Sections 2.02(g)
and

 

5

 


--------------------------------------------------------------------------------



 

2.23(d), pay the unreimbursed amount to U.S. Bank out of the Credit-Linked
Deposits. Each PF Lender acknowledges and agrees that, in furtherance of the
foregoing sentence, notwithstanding the filing of the bankruptcy cases by the
Borrower and its Affiliates on the Petition Date and the occurrence and
continuation of the Event of Default related thereto, each PF L/C Commitment is
hereby reinstated and all amounts held in the Credit-Linked Deposit Account
shall be used for the purposes set forth in the Credit Agreement as amended
(including by the Third Amendment). Each PF Lender further agrees that it will
not request any return of the Credit-Linked Deposits except (x) in respect of PF
Letters of Credit that have expired or been terminated undrawn and have not been
replaced, extended or renewed hereunder or (y) after the Post-Petition
Termination Date and, in each case of clause (x) and (y) above, only to the
extent the aggregate amount thereof exceeds the PF L/C Exposure at such time,
and the Administrative Agent and each PF Lender agrees that the Administrative
Agent will not disburse any amount of the Credit-Linked Deposits to the PF
Lenders (or to anyone else other than reimbursing U.S. Bank for an unpaid PF
Letter of Credit Disbursements) without first informing U.S. Bank in writing of
the proposed disbursement and the aggregate amount of Credit-Linked Deposits
that will remain in the Agent’s possession following such disbursement, and
obtaining U.S. Bank’s prior written certification (which will not be
unreasonably withheld or delayed) that such remaining amount is at least equal
to the aggregate PF L/C Exposure at such time.

 

(vi) The Borrower reaffirms that, as provided in Section 2.23(m)(iii), the
Borrower has no right, title or interest in or to the Credit-Linked Deposit
Account or the Credit-Linked Deposits. The Borrower further agrees that as a
result, the Credit-Linked Deposit Account and the Credit-Linked Deposits are not
property of the Borrower’s estate under Section 541 of the Bankruptcy Code, nor
subject to the automatic stay under Section 362 of the Bankruptcy Code.

 

(vii) On the first and fifteenth days of each month, or if any such day is not a
Business Day, on the next succeeding Business Day, U.S. Bank shall send the
Administrative Agent a list of all PF Letters of Credit and the PF L/C Exposure
then outstanding, and the Administrative Agent shall send U.S. Bank a
certification of the amount of Credit-Linked Deposits then held by the
Administrative Agent and the amount of all reimbursements received by the
Administrative Agent in respect of drawings under PF Letters of Credit since the
date of the most recent certification sent by the Administrative Agent under
this clause (vii). U.S. Bank shall hold the Administrative Agent harmless from
losses incurred by the Administrative Agent resulting solely and directly from
any errors in information regarding the PF Letters of Credit and the PF L/C
Exposure provided by U.S. Bank. The Administrative Agent shall hold U.S. Bank
harmless from losses incurred by U.S. Bank resulting solely and directly from
(i) any errors in information provided by the Administrative Agent regarding the
amount of Credit Linked Deposits held by the Administrative Agent, to the extent
that such losses relate to PF Letters of Credit issued in accordance with the
provisions of

 

6

 


--------------------------------------------------------------------------------



 

this Agreement or (ii) any release of Credit-Linked Deposits by the
Administrative Agent in contravention of the provisions set forth in this
Agreement.

 

 

 

SECTION II.

AMENDMENT TO SECTION 9.04: SUCCESSORS AND ASSIGNS

Separately from the proposed amendments set forth in Section I hereof, by its
separate signature set forth below each Lender executing and delivering this
Amendment and Waiver approves the following amendment, which shall become
effective in accordance with Section IV hereof.

 

Section 9.04 of the Credit Agreement is hereby amended by inserting a new
paragraph (k) immediately after paragraph (j) thereof, such paragraph (k) to
read in its entirety as follows:

(k)         In the case of any (i) assignment of the PF L/C Commitments or any
Loans or (ii) sale of a participation interest in the PF L/C Commitments or any
Loans, the assigning or selling Lender must also assign or sell, as applicable,
an equal pro rata portion of its Tranche 1 Rollover Loans (in the case of an
assignment of or sale of a participation interest in its Revolving Loans),
Tranche 2 Rollover Loans (in the case of an assignment of or a sale of a
participation interest in its Term Loans) and/or Tranche 3 Rollover Loans (in
the case of an assignment of or a sale of a participation interest in its PF L/C
Commitment or PF L/C Loans) to the assignee or purchaser, in each case in
accordance with Section 9.04 of the DIP Credit Agreement. In the event of any
assignment of, or sale of a participation interest in, any Rollover Loan, the
assigning or selling Lender hereby agrees that it shall also assign or sell a
participation interest in, as applicable, an equal pro rata portion of its
Revolving Loans (in the case of an assignment of or sale of a participation
interest in its Tranche 1 Rollover Loans), Term Loans (in the case of an
assignment or sale of a participation interest in its Tranche 2 Rollover Loans)
and/or PF L/C Commitment and PF L/C Loans (in the case of an assignment of or
sale of a participation interest in its Tranche 3 Rollover Loans) to the
assignee or purchaser, in each case in accordance with Section 9.04 of the DIP
Credit Agreement.

 

 

SECTION III.

WAIVER

 

3.1

Limited Waiver.

Subject to the terms and conditions set forth herein and in reliance on the
representations and warranties of the Loan Parties herein contained, effective
upon satisfaction of the conditions precedent set forth in Section IV below,
solely for purposes of issuing, extending and renewing PF Letters of Credit as
set forth in this Amendment and Waiver, the undersigned Lenders hereby consent
to the waiver of the Event of Default that has occurred or would occur under
paragraph (h) of Article VII caused by the filing of a voluntary petition for
relief under Chapter 11 of the Bankruptcy Code by the Borrower, Holdings and
certain of their subsidiaries on January 22, 2008.

 

 

7

 


--------------------------------------------------------------------------------



 

 

 

3.2

Limitation of Waiver.

The waiver set forth above (a) is made for the limited purpose of allowing the
Borrower to request the issuance, extension or renewal of PF Letters of Credit
and (b) shall be limited precisely as written and relate solely to the waiver of
the provisions of the Credit Agreement in the manner and to the extent described
above, and nothing in this Amendment and Waiver shall be deemed to:

 

 

(i)

constitute a waiver of compliance by the Loan Parties with respect to (a)
paragraph (h) of Article VII of the Credit Agreement for any other purpose or
(b) any other term, provision or condition of the Credit Agreement or any other
instrument or agreement referred to therein; or

 

(ii)

prejudice any right or remedy that the Administrative Agent or any Lender may
have (except to the extent such right or remedy was based upon existing defaults
that will not exist after giving effect to this Amendment and Waiver) or may
have in the future under or in connection with the Credit Agreement or any other
instrument or agreement referred to therein.

 

SECTION IV.

CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment and Waiver shall become effective as of the date hereof only upon
the satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Third Amendment
Effective Date”), provided that the provisions of Section II hereof shall become
effective upon the satisfaction of the conditions precedent set forth in Section
IV(C) and Section IV(D) and upon satisfaction of the additional condition that
the Administrative Agent shall have received counterpart signature pages of this
Amendment and Waiver duly executed by the Required Lenders evidencing their
approval of Section II hereof:

A.          Execution. The Administrative Agent shall have received a
counterpart signature page of this Amendment and Waiver duly executed by the
Administrative Agent, the Borrower, Holdings, the Required Lenders and each PF
Lender.

B.          Fees and Expenses. The Borrower shall have paid the Administrative
Agent and U.S. Bank the fees, costs and expenses described in Section VI(A) and
Section VI(B) of this Amendment and Waiver in accordance with the order(s)
referred to in Section IV(C).

C.          Bankruptcy Court Order. The Administrative Agent and U.S. Bank shall
have received a copy of an interim or final order from the Bankruptcy Court in
form and substance satisfactory to U.S. Bank approving the execution, delivery
and performance of this Amendment and Waiver; provided, however, that (A) if the
Bankruptcy Court has not entered a final order approving this Amendment and
Waiver in form and substance satisfactory to U.S. Bank, such interim order shall
be in full force and effect and shall not have been stayed, reversed, vacated,
subject to appeal, or otherwise modified in a manner materially adverse to U.S.
Bank and (B) if the Bankruptcy Court has entered such final order, such final
order shall be in full force and effect and shall not have been stayed,
reversed, vacated, subject to appeal, or otherwise modified in a manner
materially adverse to U.S. Bank.

 

8

 


--------------------------------------------------------------------------------



 

 

D.          Representations and Warranties. As of the Third Amendment Effective
Date, each representation and warranty of each Loan Party set forth in Section V
shall be true and correct in all material respects.

 

SECTION V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Amendment and Waiver and to amend the Credit Agreement in the manner provided
herein, each of the Loan Parties represents and warrants to each of the Lenders
and the Administrative Agent that, as of the Third Amendment Effective Date:

A.          Corporate Power and Authority. Each and every Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b)  has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c)  is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, (d)  has the power and authority to execute, deliver
and perform its obligations under this Amendment and Waiver, each of the Loan
Documents and each other agreement or instrument contemplated hereby or thereby
to which it is or will be a party and (e) other than as a result of the
Bankruptcy Cases (including the operation of the automatic stay), is in
compliance with all applicable Requirements of Law, except where the failure to
be in compliance would not have a Material Adverse Effect.

B.          Authorization. The execution and delivery of this Amendment and
Waiver (a) has been duly authorized by all requisite corporate or other company
and, if required, stockholder, action on the part of each Loan Party and
(b) will not (i) violate (A) any material provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation, by-laws, limited
liability company agreements or other constitutive documents of Holdings, the
Borrower or any Subsidiary, (B) any applicable order of any Governmental
Authority or (C) any provision of any indenture or any other material agreement
or other instrument to which Holdings, the Borrower or any Subsidiary is a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings, the Borrower or any
Subsidiary (other than (i) any Lien created hereunder or under the Security
Documents and (ii) any Lien created pursuant to the New Senior Note Indenture).

C.          Governmental Consents. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery by each of the
Loan Parties, except for (a) such as have been made or obtained and are in full
force and effect and (b) such actions, consents, approvals, registrations or
filings, the failure of which to make or obtain could not reasonably be expected
to result in a Material Adverse Effect.

 

9

 


--------------------------------------------------------------------------------



 

 

D.          Binding Obligation. This Amendment and Waiver shall have been duly
executed and delivered by each Loan Party thereto. This Amendment and Waiver and
the Credit Agreement, as amended hereby, will be, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general equitable
principles.

 

SECTION VI.

MISCELLANEOUS

A.          Costs and Expenses. The Borrower and Holdings agree, jointly and
severally, to pay all fees, costs, charges and expenses incurred by the
Administrative Agent, the Collateral Agent, U.S. Bank and the Lenders in
connection with this Amendment and Waiver (including (i) the reasonable fees,
charges and disbursements of (a) Blackstone, financial advisor to the
Administrative Agent and the Collateral Agent (as provided in the letter
agreement between Blackstone and the Administrative Agent dated as of December
13, 2007), (b) Latham & Watkins LLP, counsel for the Administrative Agent and
the Collateral Agent, (c) Faegre & Benson LLP, counsel for U.S. Bank and (ii)
the fees, costs, charges and expenses incurred after the Petition Date by U.S.
Bank in connection with its relationship with the Borrower under the Credit
Agreement and any related financing arrangements).

B.          Fees. Upon approval of the provisions of Section I and Section III
of this Amendment and Waiver by the Lenders, the Borrower and Holdings agree to
pay to (i) the Administrative Agent for the benefit of the undersigned PF
Lenders (to be allocated pro rata based on the PF L/C Commitments held by such
undersigned PF Lenders), an amendment fee equal to $140,000 (0.20% of
$70,000,000) and (ii) U.S. Bank, a work fee equal to $100,000.

 

C.

Effect on the Credit Agreement and the Other Loan Documents.

(i) Except as expressly set forth herein, this Amendment and Waiver shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a further consent to, or a
further waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(ii) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as amended hereby, and this Amendment and Waiver and the
Credit Agreement shall be

 

10

 


--------------------------------------------------------------------------------



 

read together and construed as a single instrument. This Amendment and Waiver is
a Loan Document.

(iii) Except as specifically waived or amended above, the Credit Agreement and
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment and performance of
all Obligations under and as defined therein.

(iv) This Amendment and Waiver shall not be deemed or construed to be a
satisfaction, reinstatement, novation or release of the Loan Documents.

D.          Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and Waiver and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Amendment and Waiver.

E.          Successors and Assigns. This Amendment and Waiver shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of the
Lenders.

F.          Severability. In the event any one or more of the provisions
contained in this Amendment and Waiver should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

G.         Applicable Law. THIS AMENDMENT AND WAIVER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

H.         Counterparts. This Amendment and Waiver may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in Section
IV. Delivery of an executed signature page to this Amendment and Waiver by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Amendment and Waiver.

I.           Administrative Agent Actions. The undersigned Lenders hereby
authorize and direct the Administrative Agent to enter into such amendments to
the Loan Documents that it deems necessary or advisable to give effect to the
provisions of the order(s) referred to in Section IV(C) above.

[Remainder of this page intentionally left blank.]

 

 

 

 

11

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Amendment and Waiver to Credit Agreement has been
executed by the parties hereto as of the date first written above.

 

BUFFETS, INC.,
as Borrower

 

BUFFETS HOLDINGS, INC.
as Loan Party

By: 

/s/ A. Keith Wall

 

By: 



/s/ A. Keith Wall


Name:


A. Keith Wall

 


Name:


A. Keith Wall


Its:


EVP & CFO

 


Its:


EVP & CFO

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender

 

 

By: 



/s/ Didier Siffer

 

 

 

Name:


Didier Siffer

 

 

 

Its:


Managing Director

 

 

 

 

 

 

By: 

/s/ Michael A. Criscito

 

 

 


Name:


Michael A. Criscito

 

 

 


Its:


Managing Director

 

 

 

 

 

 

 

 

 

 

 